


110 HRES 630 EH: Congratulating the Warner Robins Little

U.S. House of Representatives
2007-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 630
		In the House of Representatives, U.
		  S.,
		
			October 9, 2007
		
		RESOLUTION
		Congratulating the Warner Robins Little
		  League Baseball Team from Warner Robins, Georgia, on winning the 2007 Little
		  League World Series Championship.
	
	
		Whereas on Sunday, August 26, 2007, the Warner Robins
			 Little League Baseball Team from Warner Robins, Georgia, defeated the Tokyo
			 Kitasuna Little League Team by a score of 3–2 to win the 2007 Little League
			 World Series Championship at Williamsport, Pennsylvania;
		Whereas although Warner Robins had taken one loss in the
			 series, they did not give up, and the Warner Robins team battled back from
			 behind to win the Championship game;
		Whereas this is the second straight year that a team from
			 the State of Georgia has won the world title;
		Whereas the 2007 Warner Robins Little League World
			 Championship Team consists of players Hunt Smith, Taylor Lay, David
			 Umphreyville, Jr., Nick Martens, Zane Conlon, Micah Wells, Dalton Carriker,
			 Kendall Scott, Clint Wynn, Payton Purvis, Hunter Jackson, and Keaton
			 Allen;
		Whereas the 2007 Warner Robins Little League World
			 Championship Team is led by Manager Mickey Lay, Coach Mike Smith, Team Mother
			 Robin Smith, and President Roman Jones;
		Whereas the championship victory of the Warner Robins
			 Little League Baseball Team sets an example of sportsmanship, dedication, and a
			 never give up spirit for men and women all across the country;
			 and
		Whereas the achievement of the Warner Robins Little League
			 Baseball Team is the cause of enormous pride for the Nation, the State of
			 Georgia, and the city of Warner Robins: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates the
			 Warner Robins Little League Baseball Team from Warner Robins, Georgia, on
			 winning the 2007 Little League World Series Championship; and
			(2)respectfully
			 requests that the Clerk of the House transmit an enrolled copy of this
			 resolution to the City of Warner Robins and each player, manager, and coach of
			 the Warner Robins Little League Baseball Team.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
